DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey et al. (US 2017/0225936 A1), and further in view of Gates (US 2013/0200103 A1).
 Re: Claim 1, Jersey discloses the claimed invention including a beverage dispensing nozzle, comprising:
a housing (430) having an upper end (412) opposite a lower end (440) (Fig. 5);
an inlet (512) at the upper end of the housing that is configured to be placed in communication with a source of a base liquid (Fig. 5);
a chamber (412 defines chamber) within the housing and in communication with the inlet (Fig. 5);
an aerator (518) in communication with the chamber, wherein the aerator comprises a plate having a plurality of apertures (Para. 63, disc plate with apertures);
a nozzle tip (520) arranged at the lower end of the housing (Fig. 5);
a flavor inlet (530) in communication with a source of a flavoring and that is arranged downstream of the aerator, wherein the flavor inlet is configured to dispense the flavoring into the housing (Fig. 5) except for a flavor inlet valve. However, Gates discloses flavor inlet valves ((182) (Fig. 3),
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include flavor inlet valves as taught by Gates, since Gates states in paragraph 27 that such a modification acts as a check against leaking of flavor not intended with the desired drink. 
Re: Claim 2, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve comprises a poppet valve (Fig. 3, Para. 27, poppet valve).
Re: Claim 3, Jersey in view of Gates discloses the claimed invention including the poppet valve comprises a poppet having a head that extends from an inner wall of the housing (Gates: Fig. 3 depicts head extending from an inner wall), further Jersey teaches extending the flavor inlets into the housing (Jersey: Para. 68, extend slightly into housing).
Re: Claim 4, Jersey discloses the claimed invention including a nozzle head (510) defining the inlet (Fig. 5).
Re: Claim 5, Jersey discloses the claimed invention including the flavor inlet valve is one of a plurality of flavor inlet valves (Fig. 5 depicts plurality of flavor inlets).
Re: Claim 6, Jersey discloses the claimed invention including the plurality of flavor inlet valves are arranged around a circumference of the housing (Fig. 4, depicts inlets on either side of the circumference).
Re: Claim 7, Jersey discloses the claimed invention including the plurality of flavor inlet valves are radially arranged around the housing (Fig. 4).
Re: Claim 8, Jersey discloses the claimed invention including the plurality of flavor inlet valves are arranged in a common plane (Fig. 4 arranged in a common plane and longitudinally (Figs. 4-5).
Re: Claim 9, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve is configured to dispense the flavoring into the housing in a direction perpendicular to a longitudinal axis of the housing (Fig. 5 depicts inlets at a perpendicular).
Re: Claim 10, Jersey discloses the claimed invention including the nozzle tip is removably secured to the housing (Fig. 5, Para. 64, removably coupled).
Re: Claim 11, the rejection of claim 1 above covers the limitations recited in this claim, and Jersey further teaching including a dilution ratio of flavoring to the base liquid is in a range of 1:20 to 1:1000 (Para. 72, ratio of 1:30).
Re: Claim 13, Jersey discloses the claimed invention including the aerator comprises one or more plates each having a plurality of apertures (Para. 63, disc plate with apertures).
Re: Claim 14, Jersey discloses the claimed invention except for the aerator plate configured conically with apex. However, Gates depicts an aerator plate with a conical shape and apex (Figs. 2, 4, 5).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed aerator plate configuration as taught by Gates, since Jersey states in para. 63 that various embodiments may be used for the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re: Claim 15, Jersey discloses the claimed invention including the flavor inlet valve is configured to dispense the flavoring into the flow of the base liquid (Para. 70, flavoring dispensed in base liquid).
Re: Claim 16, the rejections of claims 1-3 above cover the limitations recited in this claim, and Jersey further teaching including a dilution ratio of flavoring to the base liquid is in a range of 1:20 to 1:1000 (Para. 72, ratio of 1:30).
Re: Claim 17, Jersey discloses the claimed invention including a chamber (defined by 412) in communication with the inlet (Fig. 5).
Re: Claim 18, Jersey discloses the claimed invention including the chamber retains a quantity of the base liquid to prevent backflow of air into the chamber (Para. 63, fluid requires additional pushing to move from chamber to outlet).
Re: Claim 19, Jersey in view of Gates discloses the claimed invention including the poppet comprises a biasing mechanism configured to bias the flavor inlet valve in a closed configuration (Gates: Para. 27, spring).
Re: Claim 20, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve comprises a first section configured to be placed in communication with the source of the flavoring, and a second section connected to the housing such .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey et al. (US 2017/0225936 A1) and Gates (US 2013/0200103 A1) as applied to claim 11 above, and further in view of Carpenter et al. (US 2007/0205221 A1).
Re: Claim 12, Jersey discloses the claim invention including higher ratios except for specifying such ratio as claimed.  However, Carpenter teaches the dilution ratio is in a range of 1:100 to 1:900 (Para. 23, 1:300).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed high ratios as taught by Carpenter, since the court has held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rudick, Jaeger, and Nottke are cited disclosing flavor inlets at perpendiculars to the longitudinal flow of base fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754